1                              UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                            )
4    UNITED STATES OF AMERICA,              )
                                            )
5
                 Plaintiff,                 ) Case No: 2:18-cr-317- JAD- VCF
6                                           )
                 Vs.                        ) ORDER
7                                           )
                                                  ECF No. 20
     GLEN EDWARD GARNER,                    )
8
                                            )
9                Defendant.                 )
                                           )
10   ______________________________________)
11

12         IT IS HEREBY ORDERED that the United States Department of Parole and Probation will

13   prepare a Pre-Plea Presentence Report on the Defendant GLEN EDWARD GARNER
14                      14th
           DATED this _________ day of December, 2018.
15

16
                                                    _________________________________
17
                                                    UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28                                              4
